ON ORDER TO SHOW CAUSE

PER CURIAM.
After receiving this Court’s affirmance of the denial of his twelfth pro se post-conviction motion attacking his 1994 conviction for armed robbery, Petitioner, Rufus Hatten [“Hatten”], filed a petition for writ of habeas corpus seeking reconsideration of our “erroneous PCA”. We issued a Spencer1 show cause order directing Hat-ten to demonstrate why he should not be barred from further pro se challenges to his convictions and sentences in this case. Having considered Hatten’s response and finding it to be unpersuasive, we conclude that he is abusing the judicial process and should be barred from further pro se filings. Therefore, we now prohibit Rufus Hatten from filing with this Court any further pro se pleadings concerning St. Johns County, Seventh Judicial Circuit Court case number CF93-1246. The clerk of this Court is directed not to accept any further pro se filings from Hatten concerning this case. Any additional pleading regarding this case will be summarily rejected by the clerk, unless they are filed by a member in good standing of the Florida Bar. See Johnson v. State, 652 So.2d 980 (Fla. 5th DCA 1995). The clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005); § 944.279(1), Fla. Stat. (2010).
*393Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
GRIFFIN, ORFINGER and TORPY, JJ., concur.

. State v. Spencer, 751 So.2d 47 (Fla.1999).